Citation Nr: 1001505	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-24 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder, to include migraine headaches.

2.  Entitlement to service connection for dental trauma, 
tooth #5 through tooth #11, for purposes of eligibility for 
dental treatment.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from April 1968 through April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).  
 
The Veteran did not indicate that he was seeking service 
connection both for purposes of eligibility for VA dental 
treatment and for purposes of VA compensation benefits.  The 
RO expanded the Veteran's claim for eligibility for dental 
treatment to include a claim for compensation, and addressed 
that claim in a February 2009 rating decision.  The Veteran 
has not disagreed with that decision, and no claim regarding 
compensation for a dental disorder is before the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
Veteran did not manifest migraine or other headaches in 
service or proximate to service; the Veteran's VA providers 
have declined to assign a diagnosis of migraine headaches, 
and have been unable to determine the cause of the Veteran's 
complaint of chronic headaches.  

2.  Service dental records establish that the Veteran did not 
incur trauma to tooth #5, #6, #7, #8, #9, #10, or #11, and 
that a bridge from tooth #5 to tooth #11 was provided because 
the Veteran's crossbite could not otherwise be corrected.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for headaches, to include 
migraine headaches, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


2.  The criteria for entitlement to service connection for a 
dental disorder of tooth #5, #6, #7, #8, #9, #10, or #11, for 
purposes of eligibility for VA outpatient dental treatment, 
have not been met. 38 U.S.C.A. §§ 1131, 1721, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.310(a), 
3.381, 4.150, 17.161 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for migraine headaches, 
and contends that he is eligible for VA outpatient dental 
treatment for purposes of replacing a bridge from tooth #5 
through tooth #11 which was provided in service.
 
VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to notify

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO, and must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).   

In this case, soon after the Veteran submitted his March 2006 
claim, a March 2006 letter notified the Veteran of the 
evidence necessary to substantiate a claim for service 
connection.  In July 2006, the RO provided a letter specific 
to the Veteran's claim for dental treatment.  These letters 
were provided prior to the September 2006 unfavorable rating 
decision, the initial unfavorable determination.  Information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded 
was issued to the Veteran in October 2006.

The Veteran's responses to the September 2006 rating decision 
establish that he understood his responsibility and VA's 
responsibility to obtain evidence and establish that he 
understood what types of evidence he might provide to meet 
the criteria for service connection or for eligibility for 
dental treatment.  

Given the content of the correspondence from the Veteran, the 
Veteran's responses establish that he had a full and fair 
opportunity to submit or identify any evidence which might be 
relevant to his claims.  The Veteran was not provided with 
notice about assignment of a disability rating and an 
effective date if service connection is awarded until after 
the initial unfavorable decision.  However, the delay in this 
notice did not prejudice the Veteran, since service 
connection has not been granted.

Moreover, the Veteran is represented by an attorney who would 
be expected to be familiar with law and regulations 
pertaining to Veterans benefits.  The duty to notify the 
Veteran as to the claims in this case have been met; to the 
extent that there may have been any defect in the notices to 
the Veteran, the burden of prejudicial error has been 
overcome by the evidence of the Veteran's demonstrated actual 
knowledge of the evidence needed.  

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, service treatment and dental records are associated 
with the claims file. 
 
The Veteran identified a private provider, North Broward 
Medical Center.  VA sought and obtained records from that 
provider.  The Veteran also noted that he was receiving 
supplemental security income from the Social Security 
Administration (SSA).  SSA records have been obtained and are 
associated with the claims file.  SSA also provided a compact 
disc (CD) with an electronic version of the SSA records.  The 
Board has reviewed that CD, and printed off a list of the 
contents, and determined that no documents other than those 
already associated in paper copy with the file are stored on 
the CD.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, no post-service clinical records are available 
prior to 1998, approximately 28 years after the Veteran's 
1970 service separation.  Post-service private and VA 
clinical records reflect that the Veteran's complaints of 
chronic headache were first noted in 2006, more than 30 years 
after the Veteran's service.  The credible records are devoid 
of any evidence that the Veteran reported or manifested 
chronic headaches prior to 2006.  Therefore, VA need not 
conduct an examination to obtain an opinion as to the 
etiology or onset of headaches, because the information and 
evidence of record, as set forth and analyzed below, contains 
sufficient competent medical evidence to decide the claims.  
38 C.F.R. § 3.159(c)(4); McLendon, supra.  The Veteran does 
not contend that he sought medical treatment for chronic 
headaches prior to 1998, and does not contend that there are 
any available records which would be relevant to that claim 
which have not yet been associated with the claims file.  As 
there is no clinical record prior to 1998, when 28 years had 
elapsed after the Veteran's service discharge, there is no 
relevant medical information available which could be located 
on Remand.  

In particular, if the Veteran were to be afforded VA 
examination, the examiner would have to decide whether the 
Veteran contends that he has had headaches chronically and 
continuously since his service, and, if so, whether such 
report by the Veteran would be competent evidence to indicate 
that the headaches "might" be linked to his service, despite 
the lengthy period during which the clinical evidence 
discloses no such disorders.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir.2006) (stating that "competent lay 
evidence can be sufficient in and of itself" to obtain 
disability benefits); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed.Cir.2007); McLendon v. Nicholson, 20 
Vet. App. 79, 84 (stating that competent testimony "can be 
rejected only if found to be mistaken or otherwise deemed not 
credible," and indicating that the Board should make such 
determination).  Even if an examiner determined that the 
Veteran now states that he has had headaches chronically 
since service, and the examiner determined that this report 
of his history was credible, the Board could reject that 
opinion, since the Veteran's statements in this regard are 
contradicted by medical evidence of record.  Thus, it would 
be fruitless to afford the Veteran VA examination under these 
circumstances, in view of the lack of history or evidence of 
a headache disorder during the Veteran's first 20 years or 
more after his service discharge.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Similarly, the Veteran has indicated that he has been treated 
for his dental disorder since his service.  The post-service 
dental records have not been associated with the claims file.  
However, for purposes of determining the Veteran's 
eligibility status for outpatient dental treatment, the post-
service dental records are not relevant, as the governing 
regulations assign dental status based only on the conditions 
and circumstances of the Veteran's service, such as whether 
he sustained combat injury or trauma or was a prisoner of war 
(POW).  The Veteran himself stated that he was not treated 
post-service for the bridge from tooth #5 to tooth # 11 until 
about six years prior to his 2006 dental claim.  Post-service 
dental records dated more than 25 years after the Veteran's 
service separation are not potentially relevant to any 
determination in this decision, and need not be obtained.  
Golz v. Shinseki, No. 09-7039, slip op. at 5 (Fed. Cir. 
January 4, 2010).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of any claim at issue that has not been 
obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
either claim addressed in the decision below.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

1.  Claim for service connection for migraine headaches

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   There is no 
presumption applicable for service connection for migraine 
headaches.  The provisions regarding presumptions are not 
applicable to this decision.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999) (emphasis 
added).  A Veteran is competent to testify as to a condition 
within his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  
Therefore, the type of evidence that will suffice to 
demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the 
type of disability claimed."  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009), Barr, 21 Vet. App. at 308.

In this case, the service treatment records disclose that the 
Veteran did not seek treatment for a headache in service.  He 
did complain of lightheadedness on one occasion, following 
physical training, and was assigned to light duty for a brief 
period.  No diagnosis of headaches was assigned at the time 
of the November 1969 service separation examination.  In the 
history the Veteran completed, he checked "NO" in response 
the questions as to whether he experienced headaches.  He did 
not report headaches to the provider who reviewed the medical 
history.

In his March 2006 claim, the Veteran indicated that the 
headache disorder for which he was seeking service connection 
began in 1987.  The Veteran stated he had been treated for 
headaches at North Broward Medical Center.  Records from that 
North Broward disclose that no records for treatment prior to 
1998 were located.  Records dated from 1998 through 2006 
reflect that the Veteran was treated primarily for acute 
infections and for problems related to hypertension and 
cardiac disorders.  No record discloses a diagnosis of 
migraine headaches or a headache disorder.  

VA outpatient records dated from January 2000 through March 
2002 disclose that the Veteran had cardiac artery disease, 
had a prior history of stent placement, was treated for deep 
vein thrombosis, hypertension, and other disorders.  No 
specific diagnosis of a headache disorder was noted.  In 
2006, the Veteran returned for VA care.  The provider noted 
that the Veteran had not sought VA care from March 2002 until 
January 2006.  February 2006 through January 2007 VA 
outpatient treatment records reflect that the Veteran 
reported chronic headaches.  A provider who assessed the 
Veteran in October 2006 concluded that CT (computed 
tomography) and MRI (magnetic resonance imaging) examinations 
of the Veteran's brain were without pathology which could 
explain the Veteran's headaches.  The provider concluded that 
it was unlikely that the headaches were migraine headaches.  
The Veteran declined neurology referral, the provider noted.

The evidence establishes that the Veteran did not seek 
treatment for headaches in service.  No diagnosis of a 
headache disorder was assigned during the Veteran's service, 
and he did not report headaches on separation examination.  
Thus, there is no evidence that the Veteran manifested the 
claimed disorder in service.

The earliest post-service treatment records, dated in 1998, 
reflect that the Veteran had hypertension and coronary 
atherosclerosis.  Those records do not disclose that the 
Veteran complained of headaches or that a diagnosis of a 
headache disorder was assigned.  VA and private clinical 
records are devoid of a reported history of headaches or 
current complaints of headaches until 2006, some 35 years 
after the Veteran's service discharge.  

The Board assumes, for purposes of this decision, that the 
Veteran is competent to state that he experienced chronic 
headaches following service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  To the extent that the Veteran's 
statements reflect a contention that he has had headaches 
chronically since service, those statements are not credible, 
since there is no evidence that he reported a history of 
chronic headaches to providers who treated him during the 
period from 1998 through 2005.  Moreover, the SSA records do 
not reflect that the Veteran reported a history of headaches 
beginning in service.  The Board notes in particular that the 
records reviewed reflect that the treatment rendered to the 
Veteran of such a nature that reporting such symptoms as 
headaches would be expected under the circumstances.  
Finally, the Veteran himself reported, in his March 2006 
claim, that his headaches began in 1987.  See VA Form 21-526, 
Part B, page 1.  

The Veteran claims service connection for migraine headaches.  
However, no medical diagnosis of migraine headaches has been 
assigned, so a claim for service connection for migraine 
headaches is not valid.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (where the medical evidence establishes that a Veteran 
does not currently have a disorder for which service 
connection is sought, service connection for that disorder is 
not authorized under the statues governing Veterans' 
benefits).  

The Board has, therefore, considered whether the Veteran is 
entitled to service connection for any headache disorder.  
The Veteran's medical providers have indicated that the 
etiology of the Veteran's headaches is unknown, and cannot be 
identified without further evaluation, which the Veteran has 
declined.  The Veteran is not competent to link his current 
complaints of headaches to his service, since the medical 
professionals have indicated that the etiology of the 
headaches cannot currently be determined.  

The only evidence favorable to the Veteran's claim is the 
Veteran's own contentions.  The Board finds that the Veteran 
is not competent to link his current headaches to his 
service, since medical professionals have indicated that the 
cause of the current headaches is not known.  The Veteran's 
statements that his headaches have been chronic since service 
are not credible, since the evidence establishes complaints 
of headaches were not noted by any medical profession until 
many years had elapsed since the Veteran's service discharge.  

The preponderance of the credible and competent evidence is 
against the Veteran's claim.  As the preponderance of the 
evidence is against the claim, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable.  The 
claim must be denied.  

2.  Claim for service connection for a dental disorder for 
purposes of eligibility for outpatient dental treatment 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Dental 
disorders, however, are treated differently than other 
medical disorders in the VA benefits system.  See 38 C.F.R. § 
3.381.  As provided by VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered 
disabling conditions, but may be considered service connected 
solely for establishing eligibility for VA outpatient dental 
treatment.  38 C.F.R. § 3.381(a).  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding that a dental 
condition is due to service trauma is that a Veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service. 

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).  Trauma, as defined for purposes of dental 
treatment eligibility, connotes damage caused by the 
application of sudden, external force, brought to bear 
outside a clinical setting sustained a sudden trauma.  For 
these purposes, the term "service trauma" does not include 
the intended effects of therapy or restorative dental care 
and treatment provided during a Veteran's military service.  
38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.

The Veteran contends that he is entitled to VA outpatient 
treatment for repair of a bridge he was given in service 
because the teeth under that bridge had to be "filed off" 
in service for placement of the bridge.  VA regulations 
address the fact that therapeutic and restorative dental 
treatment, for example, fillings, bridges, and extractions, 
almost always involve physical impact on the teeth.  For 
purposes of VA benefits, including outpatient dental 
treatment, as noted above, the intended effect of dental 
treatment performed in service, including extractions of 
teeth, is not considered dental "trauma" as the term is 
defined in 38 C.F.R. §§ 3.381 and 17.161 (formerly codified 
at § 17.123(c)).  See VAOPGCPREC 5-97 (Jan. 22, 1997; revised 
Feb. 25, 1997).  The Board is bound by this opinion.  Thus, 
in this case, the preparation of the Veteran's teeth under 
the bridge, such as shaping those teeth or providing crowns, 
cannot, as a matter of law, be defined as "trauma" for 
purposes of determining the Veteran's entitlement to service 
connection for determining eligibility status for outpatient 
treatment.  

The Veteran's dental examination at the time of his entry 
into service, in April 1968, disclosed that extractions of 
tooth #3 and tooth #5 were required.  The extraction of those 
teeth cannot be considered service-connected, since the need 
for extraction was noted on initial military dental 
examination.  The extraction of those teeth is not defined as 
"trauma" for purposes of VA benefits, as noted above.

The Veteran contends that he should be eligible for 
restoration of the bridge provided in service because it was 
provided as an emergency.  The dental records do not support 
that contention.  The dental records show that, for a period 
from March 1969 to September 1969, the Veteran could only be 
seen for emergency treatment because he had missed scheduled 
appointments.  In October 1969, tooth #7 was evaluated, and 
the Veteran was found to have a "crossbite."  For purposes 
of information only, and without reliance thereon, the Board 
notes that "crossbite" is defined as a malocclusion in 
which a tooth on the upper jaw does not make contact with the 
opposing tooth on the lower jaw.  Dorland's Illustrated 
Medical Dictionary 438, 439 (30th ed. 2003).

In December 1969, the provider determined that the Veteran 
should be treated with a bridge from tooth #6 to tooth #11.  
In January 1970, teeth #6, #10, and #11 were prepared for the 
bridge.  In March 1969, the temporary bridge broke, and later 
in March 1969 the Veteran was provided with a permanent 
bridge.  These records establish that the Veteran was 
provided with a bridge from tooth #5 to tooth #11 on a 
routine basis, and that he did not incur trauma to tooth #5, 
#6, #7, #8, #9, #10, or #11, as defined for purposes of VA 
compensation or outpatient dental treatment eligibility.

The dental evidence establishes that the Veteran was provided 
with a bridge in service, but that the bridge was not 
required as the result of a combat injury or trauma.  The 
Veteran required the bridge as the result of a malocclusion, 
a developmental dental disorder for which service connection 
cannot be granted.  Because all the dental evidence is 
unfavorable to the Veteran's claim for service connection for 
a dental disorder, for purposes of determining eligibility 
for outpatient VA dental treatment, the claim must be denied.  

ORDER

The appeal for service connection for a headache disorder, to 
include migraine headaches, is denied.  

The appeal for service connection for dental trauma, tooth #5 
through tooth #11, for purposes of eligibility for dental 
treatment, is denied.



____________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


